Citation Nr: 1601914	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  07-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected bronchitis on an extraschedular basis to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded this case in November 2010 for additional development, and the case was subsequently returned for further appellate review.  In November 2012, the Board denied the claim of entitlement to a disability rating in excess of 30 percent for bronchitis on a schedular basis and remanded the issues of entitlement to a rating in excess of 30 percent for bronchitis on an extraschedular basis and entitlement to a TDIU to include on an extraschedular basis.  

Thereafter, the Board denied the Veteran's claims of entitlement to a disability rating in excess of 30 percent for bronchitis on an extraschedular basis and entitlement to a TDIU to include on an extraschedular basis in a February 2014 decision.  The Veteran appealed the Board's February 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand (Joint Motion).  The Court granted the motion in an April 2015 order and remanded the issues to the Board for action consistent with the Joint Motion.


FINDING OF FACT

The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected bronchitis.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis 

The Veteran contends that his service-connected bronchitis warrants a higher disability rating as it prevents him from securing or following any substantially gainful occupation.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

The Veteran is service-connected for bronchitis rated as 30 percent disabling.  Thus, he does not meet the schedular criteria for an award of TDIU pursuant to the provisions of 38 C.F.R. § 4.16(a).  However, under subpart (b), the Veteran can still be awarded TDIU if it is established by the evidence of record that his service-connected disability has rendered him unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. §§ 3.340(a), 3.341(a) and 4.16(b) (2015).  In a February 2013 determination, the Chief of Compensation Service confirmed the opinion that the objective evidence of record does not demonstrate that the Veteran's chronic bronchitis significantly impacts employment and accordingly, the Veteran is not entitled to TDIU on an extraschedular basis.  Therefore, the question of whether the Veteran is entitled to a higher initial rating on an extraschedular basis for the service-connected bronchitis has first been adjudicated by the Chief of Compensation Service, and the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).


The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id.

The medical evidence indicates that the Veteran's service-connected disability makes most types of employment extremely difficult.  The Veteran has worked in manual or physical labor for his entire career and he last worked for a carpenter.  He retired in 2005 due to cardiovascular and respiratory issues.  Furthermore, the evidence shows that the Veteran only went to school through the eighth grade, although, he later obtained a GED.  The Veteran underwent a VA examination in December 2010.  The VA examiner determined that the Veteran would not be able to continue in his usual occupation of carpentry due to his current lung condition; however, it would not preclude all types of substantially gainful employment.  He provided the opinion that from strictly the respiratory standpoint, the Veteran would be able to be gainfully employed in sedentary work requiring no more than an occasional amount of light to moderate exertion, such as lifting or carrying.  He would be able to walk brief distances, but would not be able to stop and rest as needed.  He would not be able to tolerate work environments having significant extremes of temperature and high humidity and he would not be able to tolerate noxious volatile substances such as fumes and chemicals or fine airborne particulates.  As noted above, the Veteran has limited education and he spent his entire working career in physical labor, mainly as a carpenter.  The medical examiner determined that the symptoms of the Veteran's bronchitis likely prevent the Veteran from continuing his usual occupation of carpentry and physical labor.  Although the Veteran's bronchitis would not preclude him from engaging in all types of sedentary employment, the Veteran has limited education and his work experience is only with physical labor and carpentry.  The skills the Veteran has acquired through his work experience would have limited transferability to a sedentary position.  The Veteran might be able to use his skills in carpentry to segue into a consulting position or writing job estimates for a carpentry company; however, these positions would also most likely require excessive walking around job sites.  Thus, the Board concludes that the Veteran's service-connected bronchitis prevents him from securing or following any substantially gainful occupation based on his education and work experience.

In conclusion, the evidence of record indicates that the Veteran would have difficulty with most occupations related to his education, training and work experiences due to his service-connected bronchitis and the evidence is at least in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disability.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


